Citation Nr: 1604353	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for psychiatric disability, rated as 30 percent disabling prior to October 2, 2006, and as 70 percent disabling thereafter.

2.  Entitlement to a compensable rating for hepatitis C.

3.  Entitlement to a higher rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veteran


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2006.  He also had prior service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in part, granted entitlement to service connection for major depressive disorder, with an initial rating of 30 percent granted effective May 11, 2006.  

In March 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the claims folder. 

This matter was previously before the Board in May 2012 and September 2014, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development. 

The Veteran was issued a supplemental statement of the case (SSOC) in August 2015 addressing the issue of entitlement to individual unemployability.  The August 2015 SSOC granted a 100 percent disability rating for major depressive disorder, and therefore found that the Veteran's individual unemployability claim was moot.  Additionally, in January 2015, the Veteran requested to withdraw his notice of disagreement (NOD) for individual unemployability.  See January 2015 VA Form 21-0820.  In consequence, the Board will not further address that matter. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to a compensable rating for hepatitis C and a higher disability rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, for the period prior to October 2, 2006, the Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

2.  For the period of October 2, 2006 to May 6, 2015, the Veteran's psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to October 2, 2006, the criteria for an initial evaluation of 70 percent for psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2015).

2.  For the period of October 2, 2006 to May 6, 2015, the criteria for an initial evaluation in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through notice letters dated in October 2006 and December 2012, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  The notice letters addressed the underlying service connection claim, which was substantiated by the grant of service connection.  As the current appeal stems from the grant of service connection, no further notice under 38 U.S.C.A. § 5103(a) is required.  The record reflects that the Veteran received proper notice required under 38 U.S.C.A. §§ 5013A and 7105 (West 2014) during the course of the appeal.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Nor is the existence of such outstanding records evident from the file.

The Veteran was also provided VA examinations in December 2006, July 2007, August 2012, and May 2015 in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiners reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II.  Analysis

Entitlement to a Higher Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's psychiatric disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  Under the General Rating Formula, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).





Increased Rating for Psychiatric Disability

A.  Prior to October 2, 2006 

The Veteran filed his initial application for service connection for major depressive disorder on September 21, 2006.  See VA Form 21-526.  As noted in the Introduction, in an August 2007 rating decision, the RO awarded a 30 percent disability rating for major depressive disorder effective May 11, 2006, the day following separation from active duty service.  However, the Veteran, through his representative, maintains that a higher initial rating in excess of 30 percent prior to October 2, 2006, is warranted.  See October 2015 Appellant's Post-Remand Brief.

For the following reasons, the Board finds that the disability picture for the Veteran's service-connected major depressive disorder for the period prior to October 2, 2006, more nearly approximates the criteria for a 70 percent rating.

According to the August 2007 rating decision, the RO considered the July 2007 VA psychiatry examination in determining the Veteran's assigned 30 percent disability rating.  In the resulting report, the examiner noted that the Veteran was service-connected for arthritic conditions and hepatitis C.  According to the Veteran, he has been married for 10 years, however he and his wife have been together for 30 years.  He has three daughters ages 30, 26, and 15 who all resided at home as well as 7 grandchildren.  He stated that his oldest daughter was diagnosed with cancer but his family refused to discuss her health with him because they felt that he was unable to handle it.  The Veteran reported that he had service in the Army Reserve from 1977 until 2006.  He served on active duty for six months in the mid-1990s and also from 2003 until 2006 when he was discharged for medical and psychiatric reasons.  He reported that he had not worked since he was discharged in 2006 as a result of his arthritis.  He endorsed symptoms to include persistent depressed mood, difficulty sleeping, irritability, a lack of motivation and energy, and low self-esteem.  He denied having hallucinations.  The Veteran reported that he was depressed because he was unable to work as a result of his service-connected arthritic disability.  He also reported having feelings that life was not worth living but denied active suicidal ideation.  The examiner noted that the Veteran was alert and cooperative.  His affect was depressed and he was tearful.  There was no objective evidence of a thought disorder and his attention, memory, and concentration were noted as intact.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner provided an Axis I diagnoses of major depressive disorder, Axis III diagnosis of arthritic conditions, and Axis IV diagnosis of major psychosocial stressor due to unemployment and opined that it was more likely than not that he had an underlying major depressive disorder during service.  The examiner assigned a GAF score of 52 and summarized the Veteran's level of impairment as being such that his depression symptoms caused "substantial impairment in social functioning and would have some impairment in occupational functioning if his arthritic conditions permitted him to work."  Additionally, the examiner concluded that the Veteran was capable of managing his benefits and that he also maintained activities of daily living.

A December 2002 Report of Medical History for the Army Reserve shows the Veteran denied symptoms of depression.

A November 2003 STR notes the Veteran again denied a history of depression.  A subsequent May 2004 STR shows the Veteran denied depressed mood.  See Walter Reed Army Medical Center Treatment Records.

A December 2004 STR notes the Veteran's medications included Percocet and antidepressants.

Additional pertinent medical evidence includes STRs dated from February 2005 through March 2005 showing that the Veteran participated in depression management group.  During this time, therapy notes show that he endorsed symptoms to include substance abuse, nightmares, and anger outburst.  Therapist reports dated in February 2005 reflect that the Veteran reported that his mood was "alright" or "ok" and he denied suicidal and homicidal ideation.  The Veteran reported activities to include attending AA meetings, shopping, spending time with his grandchildren, watching and helping his daughter, cleaning his home, and taking walks with his wife and dog.  He also shared incidents that triggered anxiety.  On one occasion it was noted that the Veteran exchanged aggressive words with another group participant. 

A February 2005 treatment record shows the Veteran was treated for health issues to include hepatitis C.  He reported having problems with aggression and mood stability, and anger outburst, stating that he started counseling with the mental health unit.  The Veteran's treatment also included medication management for Zoloft.  

A February 21, 2005 therapy note shows the Veteran reported that he was mainly depressed over family issues to include his daughter who was diagnosed with cancer.  His affect was noted as blunted but congruent with his mood and his thought processes were observed as linear, logical, and goal directed.

A March 2005 STR shows that the Veteran returned from emergency leave and reported that his mood was "alright."  He denied suicidal and homicidal ideation.

A March 2, 2005 therapy note shows the Veteran discussed identifying stress and anxiety but appeared withdrawn.  His mood was noted as "ok" and "good."  He denied suicidal and homicidal ideation.

A March 11, 2005 therapy notes shows the Veteran appeared "jittery" and "preoccupied" about his issues.

A March 13, 2005 therapy note shows that at times the Veteran appeared detached from the group by remaining quiet and not making eye contact with others.  The Veteran, however, acknowledged the role of medication in his ability to deal with anger and his diagnoses.

STRs dated from March 16, 2005 through March 22, 2005 show that the Veteran voluntarily reported to the hospital due to "suicidal gesture" by an attempted overdose on Percocet and the use of cocaine.  Specifically, a March 16, 2005 STR shows the Veteran presented at the emergency room for a psychological evaluation following a suicide attempt by taking 15 Percocet.  He reported that he was depressed and did not want to live.  His appearance was noted as poorly groomed.  The resulting report indicates the Veteran's attempted overdose was related to social and occupational stressors and also that he had been followed by the "APPHP" since January 6, 2005.  Upon completion of the program he had been followed as an "APPHP Level II" outpatient since March 4, 2005 and was currently attached to the Walter Reed Army Medical Center on medical hold.  It was noted that he had a history of cocaine dependence and while on emergency leave, due to his sister's death approximately two weeks ago, he relapsed and was noted to be positive for cocaine.  He denied suicidal intent, however, stating that the previous night he became "tired of life" and "wanted to sleep."  According to the Veteran, he desired to get away from his problems, which resulted in his Percocet and cocaine use.  His mood was tired and his affect was noted as mildly agitated and slurred.  His judgment and insight were poor.  Axis I diagnosis was cocaine dependence, continued, without physiological dependence with depression.  A GAF score of 45 was assigned.

A March 25, 2005 therapy note shows the Veteran became frustrated and that it was visibly evident that he "pull[ed] out of group mentally."

Another March 2005 STR notes that the Veteran attempted suicide by overdose of prescription medication to include oxycodone, acetaminophen, and cocaine.  He was diagnosed with major depression, recurrent, severe without psychiatric treatment.  In the resulting report, the Veteran's attempted suicide was noted as related to the death of a sibling, social stressors, and occupational stressors.

A May 2005 treatment record shows the Veteran reported that he continued mental health treatment and supportive therapy regularly.  Additionally, he discussed starting therapy after participation in the substance abuse program for six months.  It was also noted that he was enrolled in the substance abuse program previously in April 2004.  

Another May 2005 STR shows the Veteran reported that he was doing well and also that he liked his job assignment while he was on medical hold.  He denied suicidal and homicidal ideation.  

Another May 2005 STR shows the Veteran's mood was noted as good and his affect as bright.  He reported that the "Norfolk program" was 99.9 percent successful for him.  He denied suicidal and homicidal ideation.  

A July 2005 STR shows the Veteran reported that he was still depressed and also that he continued to attend depression group.  He was observed as alert and his affect was noted as congruent with his mood.  His thought processes were logical and goal directed.  He denied suicidal and homicidal ideation, as well as auditory and visual hallucinations.  

An August 2005 STR shows the Veteran was alert to person, place, time and situation and that he denied suicidal and homicidal ideation.

A subsequent August 2005 STR shows the Veteran reported that he was diagnosed with hepatitis C and this news made him depressed.  He endorsed symptoms to include decreased appetite, loss of interest in playing with his grandchildren, loss of energy, inability to concentrate, anger outburst, and feelings of hopelessness.  He denied suicidal and homicidal thoughts.

A January 2006 Report of Medical History shows the Veteran checked "yes" to the following: "Frequent trouble sleeping," "Received counseling of any type," "Depression or excessive worry," "Attempted suicide," and "Used illegal drugs or abused prescription drugs."

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for the Veteran's major depression were more nearly approximated prior to October 2, 2006.  With regard to the occupational and social impairment contemplated by a 70 percent rating, the evidence clearly shows that he has had deficiencies in most areas due to his psychiatric symptoms, specifically suicidal ideation, as reflected in the STRS and July 2007 VA examination report discussed above.  See 38 C.F.R. § 4.130, Rating Formula.  However, the preponderance of the evidence weighs against a 100 percent rating prior to October 2, 2006 under the Rating Formula.  The evidence weighs against symptoms equivalent in severity to gross impairment in the Veteran's major depression symptoms during this time did not result in both total occupational and social impairment.  For example, the July 2007 VA examination report and VA treatment records reveals that he was married and had a pretty good relationship with his wife for over 30 years, as well as with his three children.  The Veteran also reported activities to include attending AA meetings, shopping, spending time with his grandchildren, watching and helping his daughter, cleaning his home, and taking walks with his wife and dog.  See February 2005 through March 2005 VA Therapists Reports.  Further, the July 2007 VA examiner found that the Veteran was able to manage his finances and summarized the Veteran's level of impairment as being such that his symptoms of depression caused "substantial impairment in social functioning and would have some impairment in occupational functioning if his [service-connected] arthritic conditions permitted him to work."  The Veteran's main symptoms during this period were suicidal ideation, difficulty sleeping, occasional nightmares and anger outbursts, anxiety, a lack of motivation and energy, low self-esteem, and disturbances of motivation and mood.  

The Board acknowledges that according to the Veteran's March 16, 2005 STR he reported to the emergency room after an attempted suicide where it was noted that he had taken several pills to include Percocet and was also positive for cocaine use.  It was also noted that he was poorly groomed.  However, the observations noted by the July 2007 VA examiner did not show objective evidence of mental health issues related to suicidal ideation noting medical reports that attempted suicide was due to feelings of depression that were exacerbated by the death of his sibling.  In fact, upon voluntary admission to the emergency room following the attempted suicide, which was also noted as a "suicidal gesture," the Veteran denied suicidal intent stating that he took several pills because he wanted to sleep.  He also reported having feelings that life was not worth living during the July 2007 VA examination but again denied active suicidal ideation.  Further, the observations noted by the July 2007 VA examiner and therapists show that the Veteran consistently denied suicidal ideation.  There is also no evidence of gross impairment in thought processes, obsessional rituals or panic attacks.  Because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and as he has no other symptoms equivalent in severity to such symptomatology, the criteria for a 100 percent rating have not been more nearly approximated at any time during the appeal.  

The evidence of record does show that the Veteran endorsed symptoms of disturbances of motivation or mood and depressed mood, however he consistently reported feeling "alright," "good," or "ok," and medical treatment records also reflect that he continuously denied suicidal and homicidal ideations.  With regard to occupational impairment, it does not appear that the Veteran's depression significantly impaired his ability to work prior to October 2, 2006, as reflected in his report that he liked his job assignment while he was on medical hold.  See May 2005 STR.

With respect to the Veteran's reports of his depression symptoms, the Veteran is competent to report observable symptoms such as irritability, the lack of concentration, and suicidal ideation.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his March 2012 testimony of record describing the adverse impact his depression symptoms had on different aspects of his functioning is credible.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The statements describe symptoms of the Veteran's depression, particularly his suicidal ideation, social withdrawal, and sleep difficulties.  They are consistent with the observations noted on treatment records during this time period on appeal.  Because the Veteran's symptoms are not the same or equivalent in severity to the symptomology corresponding to a rating higher than 70 percent, and as he has no other symptoms equivalent in severity to such symptomatology, the criteria for a disability rating in excess of 70 percent have not been more nearly approximated prior to October 2, 2006.

Accordingly, resolving reasonable doubt in the Veteran's favor, for the period prior to October 2, 2006, the preponderance of the evidence is at least in equipoise for a 70 percent disability rating for major depressive disorder.  38 C.F.R. § 4.3.


B.  From October 2, 2006 to May 6, 2015 

In a November 2012 rating decision, the RO granted a 70 percent disability rating for major depressive disorder effective October 2, 2006.  In an August 2015 rating decision, the RO increased the disability rating for major depressive disorder from 70 percent to 100 percent effective May 7, 2015.

The Board finds that the criteria for a 100 percent rating for the Veteran's major depressive disorder were not more nearly approximated during the period of October 2, 2006 to May 6, 2015.   

Medical records dated from October 2006 through June 2015 are associated with the claims file.  During this time, the Veteran underwent VA examination in December 2006, July 2007, August 2012, and May 2015.  

According to the December 2006 VA psychiatric examination report, the Veteran provided a history with respect to his psychiatric symptoms.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner provided an Axis I diagnosis of depression, not otherwise specified, cocaine dependence, and R/O substance induced mood disorder.  In the resulting report, the examiner noted that the Veteran had six months remaining in the National Guard.  The Veteran reported that the last time he used cocaine was last week.  According to the Veteran, he started using cocaine when his sister passed away.  He reported that he has been married since March 1997 and that he has three daughters.  He also reported that he was taking psychiatric medication and that he started treatment when he was diagnosed with depression in 2003.  He attributed his depression to several stressors.  According to the Veteran, since February 2003, he was deployed but remained on duty in New Jersey.  He had a commanding officer who made him miserable by disrespecting and embarrassing him.  He reported that when he returned from orders in New Jersey he continued to report to drills.  He had searched for employment but was last employed in December 2002 as a mechanic on a mailing machine.  He reported that he received medical treatment at Walter Reed Medical Center and that he was hospitalized in February 2005 and again later that year.  According to the Veteran, he preferred to stay secluded in his room unless his mother or wife insisted that he got out.  He attempted suicide after the death of his sister and endorsed symptoms within the past year to include seclusion, appetite disturbance, inability to sleep at night, decreased concentration, and social withdrawal from others with the exception of his family.  The examiner concluded that the Veteran did not demonstrate any impairment in thought processes or communication and did not find any inappropriate behaviors.  His ADLs were within normal limits and the Veteran's wife managed their finances.  The examiner did not provide a medical opinion as to the etiology of the Veteran's depression and assigned a GAF score of 50.

As discussed above, the Veteran also underwent VA psychiatric examination in July 2007.  The July 2007 VA examiner assigned a GAF score of 52 and opined that the Veteran's major depressive disorder caused substantial impairment in social functioning and would have some impairment in occupational functioning if his service-connected arthritic condition permitted him to work.  Additionally, the examiner concluded that he could manage his own finances and maintain activities of daily living.  The Veteran reported that he was depressed because he could not work as a result of his service-connected arthritic condition.  He endorsed thoughts that life was not worth living and that he was better off dead, however, denied any active thoughts of suicide.  

A November 2009 evaluation for posttraumatic stress disorder (PTSD) showed the Veteran did not meet the DSM-IV criteria for PTSD.  However, he was diagnosed with major depressive disorder.  He endorsed symptoms of homicidal ideation toward a military commander who reportedly mistreated him as well as intrusive thoughts with respect to this experience.  He also reported symptoms to include panic attacks, anxiety, social withdrawal, marital conflict, emotional numbness, discomfort in crowds, and depression with passive suicidal ideation.  He reported his relationship with his wife and children as fair and that his two adult daughters resided with him.  With regard to the occupational and social impairment, the examiner noted that the Veteran isolated himself, however engaged in social activities, was able to complete activities of daily living, meet family responsibilities and also meet the demands and responsibilities associated with employment.  Axis I diagnoses included major depression, recurrent, moderate, impulse control disorder, NOS, and cocaine dependence.  The examiner assigned a GA score of 52.

The August 2012 VA examiner opined that the Veteran's depression symptoms caused occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 50.

The May 2015 VA examiner noted that the Veteran had not worked since 2006 because of his symptoms of major depression and opined that his symptoms caused total occupational and social impairment.

Additionally, the Veteran has multiple hospital admissions due to his psychiatric disability.  First, the Veteran was admitted on November 4, 2008 and discharged on November 12, 2008.  He reported that he brought himself to the emergency room after having suicidal thoughts and attempted to overdose by ingesting 8 to 10 naproxen with alcohol and crack.  It was noted that his suicide attempt was likely the result of a major depressive episode that may have been triggered by family and financial stressors.  He endorsed symptoms of decreased concentration, insomnia, and poor appetite.  A strained relationship with his wife for the past 12 years was also noted.  The Veteran's condition was noted to have improved during his admission and remained improved upon discharge.  Upon admission, the examiner provided an Axis I diagnosis with a history of depression with psychotic features and alcohol use.  Axis III diagnoses included hypertension, hepatitis C, chronic back and leg pain; and Axis IV diagnoses included recent losses, unemployed, crack use, and pain.  A GAF score of 25 was assigned.  Upon discharge, however, Axis I diagnosis was depressive disorder, NOS, likely major depressive disorder, severe.  Axis III diagnoses included hypertension, hepatitis C, and back pain, and Axis IV diagnoses included recent losses, strained relationship with wife, likely homeless.  A GAF score of 45 was assigned.  

The Veteran was again admitted to a VA hospital on September 24, 2010 and discharged on October 1, 2010.  He reported feeling depressed for the past two months and reported suicidal ideation with thoughts of overdosing by ingesting Percocet, which persisted for one week.  He also reported thoughts of suicide, stating that on one occasion he pulled out his pistol but did not pull the trigger.  The Veteran stated that he did not want to harm himself.  He also reported that he heard someone calling out to him while he was falling asleep several weeks ago and this was the only time he experienced this.  Axis I diagnosis was major depressive disorder.  Upon admission he was assigned a GAF score of 25.  Upon discharge he was assigned a GAF score of 40 and denied suicidal and homicidal ideation as well as auditory and visual hallucinations.

The Veteran was hospitalized at a VA facility on December 8, 2010 and discharged on December 17, 2010.  He reported feeling very depressed and having thoughts of suicide all the time but had no plan of acting on his thoughts.  According to the Veteran, he was home alone that day and had thoughts of suicide.  His wife advised him to go to the hospital.  He endorsed symptoms to include difficulty sleeping and concentrating, fatigue and loss of appetite.  Axis I diagnoses included major depressive disorder, and a history of alcohol and cocaine dependence.  Upon admission he was assigned a GAF score of 25.  Upon discharge he was assigned a GAF score of 40.

The Veteran was admitted to a VA hospital again on June 7, 2011 and discharged on June 15, 2011.  He reported that his admission was due to his mother being concerned about him.  Upon admission his GAF score was 29.  Axis I diagnosis was depressive disorder, NOS, cocaine dependence, in relapse, and alcohol dependence, in partial sustained remission.  In the resulting report, it is noted that the Veteran maintained contact with his wife and children and stated that he would like to participate in an inpatient program in the future, however at the time he felt compelled to return home to assist his wife in raising their grandson who had been having problems lately.  Upon discharge, the Veteran reported his mood as good and denied suicidal and homicidal ideation.  He also denied auditory and visual hallucinations.  A GAF score of 45 was assigned.  

In July 2014 the Veteran was brought to the hospital by his wife, accompanied by police officers.  He attempted to overdose by taking hydrocodone/Tylenol.  He was diagnosed with major depressive disorder and substance use disorder.

The criteria for a 100 percent rating for the Veteran's psychiatric disability were not met for the period from October 2, 2006 to May 6, 2015.  The evidence weighs against symptoms resulting in both total occupational and social impairment.  For example, the July 2007 VA examination report reveals the Veteran reported that he had searched for employment but had remained unemployed since his discharge from active service in 2006, which he attributed to his service-connected arthritis disability.  He did not attribute unemployability due to symptoms of depression.  Additionally, he is able to function on a daily basis, to include activities of daily living such as maintaining personal hygiene and his own finances.  See July 2007 VA Examination.  Also, the December 2006 VA examination report reveals that he was married and had a pretty good relationship with his wife for over 30 years, as well as with his three children, seven grandchildren, and his mother.  Indeed, the Veteran reported that he is socially withdrawn from others, with the exception of his family.  See December 2006 VA Examination.

The December 2006 and July 2007 VA examiners also indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of treatment records show no evidence that the Veteran's psychiatric disability impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation that interfered with routine activities.  

Additionally, the observations noted by the December 2006 and July 2007 VA examiners did not show objective evidence of mental health issues related to the Veteran's reports of an inability to concentrate.  Further, the observations noted by the December 2006 and July 2007 VA examiners and therapists show that the Veteran consistently denied suicidal ideation.  In fact, upon voluntary admission to the emergency room following the attempted suicide, which was also noted as a "suicidal gesture," the Veteran denied suicidal intent stating that he took several pills because he wanted to sleep.  He also reported having feelings that life was not worth living during the December 2006 VA examination but again denied active suicidal ideation.  There is also no evidence of gross impairment in thought processes, obsessional rituals or panic attacks.  

The Board also acknowledges that on one occasion the Veteran reported that he heard someone calling out to him while he was falling asleep several weeks ago and this was the only time he experienced this.  However, upon discharge he was assigned a GAF score of 40 and denied suicidal and homicidal ideation as well as auditory and visual hallucinations.

Further, in December 2012, the Veteran submitted an application for increased compensation based on unemployability in which he listed service-connected disabilities of hypertension, low back condition, right knee condition, and hepatitis C prevented securing or following a substantially gainful employment.  See December 2012 VA Form 21-8940.  

Finally, during the period on appeal the Veteran's GAF scores ranged from 25 to 45 during periods of hospitalization, and from 45 to 52, otherwise.  The Board notes that while an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

In sum, the preponderance of the evidence is against assignment of a 100 percent evaluation for psychiatric disability for the period prior to May 7, 2015.
 
Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation for the period prior to October 2, 2006 and thereafter, until a 100 percent disability rating was assigned effective May 7, 2015.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board also points out that the rating criteria specifically contemplate all levels of occupational and social impairment.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render application of the pertinent criteria inadequate.  The Veteran's disability is manifested by symptoms that are specifically contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.


ORDER

Entitlement to a disability rating of 70 percent, but no higher, for psychiatric disability for the period prior to October 2, 2006 is granted.

Entitlement to a rating in excess of 70 percent for psychiatric disability from October 2, 2006 to May 6, 2015 is denied.





REMAND

The record reflects that the Veteran filed a notice of disagreement (NOD) with claims adjudicated by the RO subsequent to the August 2007 rating decision granting service connection for psychiatric disability.  Specifically, in August 2013, the RO increased the disability rating for right knee degenerative joint disease to 20 percent, continued the 20 percent disability rating for degenerative disc disease of the lumbar spine, continued the 10 percent disability rating for hypertension, continued the 10 percent disability rating for right knee limitation of flexion, and denied entitlement to a compensable disability evaluation for service-connected hepatitis C, and individual unemployability.  The Veteran filed an NOD with respect to these issues in August 2014.  In January 2015, the Veteran requested to withdraw his NOD for individual unemployability.  See January 2015 VA Form 21-0820; see also August 2015 SSOC.  

In a May 22, 2015, decision, the RO granted a temporary evaluation of 100 percent for right knee degenerative joint disease effective October 14, 2014 and a 10 percent evaluation effective February 1, 2015.  The May 22, 2015 decision also continued the 20 percent evaluation for degenerative joint disease of the lumbar spine, and entitlement to special monthly compensation based on service-connected right knee degenerative joint disease, degenerative joint disease of the lumbar spine, right knee limitation of flexion, major depressive disorder, and hypertension.  To date, the RO has not responded to the Veteran's NOD nor issued a Statement of the Case (SOC) as to the issues of entitlement to a higher disability rating in excess of 10 percent for hypertension and a compensable disability rating for hepatitis C; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of entitlement to a higher disability rating for hypertension, and a compensable disability rating for hepatitis C.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if an appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


